DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. M. Ofori on 7/27/0222
The application has been amended as follows: 
   1.	(Currently Amended) A playback device comprising: 
a wireless network interface configured to facilitate communication over at least one data network;
one or more processors;
one or more non-transitory computer-readable media; and
program instructions stored on the one or more non-transitory computer-readable media that are executable by the one or more processors such that the playback device is configured to:
during synchronous playback of media content by a plurality of playback devices including the playback device, receive wireless signal strength data for signals transmitted along signal paths between at least some of the plurality of playback devices transmitting in a wireless channel;
determine a first signal strength for each of a plurality of portions of the wireless channel, wherein a width of each portion in the plurality of portions is less than half of a width of the wireless channel;
for each of the signal paths between at least some of the plurality of playback devices, calculate a difference in the determined first signal strength from a second signal strength for each of [[the]]a plurality of subcarriers; and
determine, based on the calculated differences, a state for a set of one or more individuals in a region between the plurality of playback devices.

2.	(Previously Presented) The playback device of claim 1, wherein the signals transmitted along the signal paths comprise at least one of: an audio packet, a network time protocol packet, or a null packet.

3.	(Previously Presented) The playback device of claim 1, wherein the width of the wireless channel is greater than 13 megahertz (MHz) and a width of each subcarrier is less than one MHz.

4.	(Previously Presented) The playback device of claim 1, wherein the second signal strength is a baseline signal strength measured prior to the determined first signal strength.
 
5.	(Previously Presented) The playback device of claim 1, wherein the program instructions that are executable by the one or more processors such that the playback device is configured to determine the state of the set of individuals comprise program instructions that are executable by the one or more processors such that the playback device is configured to determine a number of individuals in the region.

6.	(Previously Presented) The playback device of claim 1, wherein the program instructions that are executable by the one or more processors such that the playback device is configured to determine the state of the set of individuals comprise program instructions that are executable by the one or more processors such that the playback device is configured to determine a location of an individual in the region.

7.	(Currently Amended) The playback device of claim 6, wherein the program instructions that are executable by the one or more processors such that the playback device is configured to determine the location of the individual in the region comprise program instructions that are executable by the one or more processors such that the playback device is configured to determine that the individual is in [[the]]a line-of-sight path between at least two of the plurality of playback devices. 

8.	(Previously Presented) The playback device of claim 1, wherein the program instructions that are executable by the one or more processors such that the playback device is configured to determine the state of the set of individuals comprise program instructions that are executable by the one or more processors such that the playback device is configured to determine the state of the set of individuals using a model, wherein the model comprises at least one of a convolutional neural network, a recurrent neural network, a decision tree, or a logistic regression.

9.	(Previously Presented) The playback device of claim 1, further comprising program instructions that are executable by the one or more processors such that the playback device is configured to modify operation of at least one of the plurality of playback devices based on the determined state of the set of individuals.
 
10.	(Previously Presented) The playback device of claim 9, wherein the program instructions that are executable by the one or more processors such that the playback device is configured to modify operation of the at least one of the plurality of playback devices comprise program instructions that are executable by the one or more processors such that the playback device is configured to adjust audio playback settings of the at least one of the plurality of playback devices.

11.	(Previously Presented) The playback device of claim 10, wherein the program instructions that are executable by the one or more processors such that the playback device is configured to determine the state of the set of individuals comprise program instructions that are executable by the one or more processors such that the playback device is configured to determine a number of individuals in the region.

12.	(Currently Amended) The playback device of claim 11, wherein the program instructions that are executable by the one or more processors such that the playback device is configured to modify the plurality of playback devices

13.	(Currently Amended) A playback device comprising:
a wireless network interface configured to facilitate communication over at least one data network;
one or more processors;
one or more non-transitory computer-readable media; and
program instructions stored on the one or more non-transitory computer-readable media that are executable by the one or more processors such that the playback device is configured to:
during synchronous playback of media content by a plurality of playback devices including the playback device, receive wireless signal data for first and second signals transmitted along each of a set of signal paths between at least some of the plurality of playback devices transmitting on a wireless channel; and
for each signal path of the set of signal paths:
determine signal strengths based on the received wireless signal data for each of a set of portions of the wireless channel for each of the first and second signals, wherein a width of each portion of the set of portions is less than half of a width of the wireless channel; [[and]]
calculate a difference, between the first and second signals, in the determined signal strengths for each portion of the set of portions; 
determine, based on the calculated differences for the set of portions for the set of signal paths, a state for a set of individuals in a region between the plurality of playback devices; and
cause a state variable of at least one playback device of the plurality of playback devices to be modified based on the determined state.

14.	(Currently Amended) A playback device comprising:
a wireless network interface configured to facilitate communication over at least one data network;
one or more processors;
one or more non-transitory computer-readable media; and
program instructions stored on the one or more non-transitory computer-readable media that are executable by the one or more processors such that the playback device is configured to:
during synchronous playback of media content by a plurality of playback devices including the playback device, receive wireless signal data for signals transmitted along signal paths between at least some of the plurality of playback devices transmitting on a wireless channel;
based on the wireless signal data, determine channel state information (CSI) indicative of a state of the wireless channel along at least one of the signal paths; and
determine whether at least one gesture is performed by a set of one or more individuals in a region between the plurality of playback devices at least in part by:
providing, to at least one model, the determined CSI for [[the]]a plurality of portions of the wireless channel along the at least one of the signal paths; and
determining, using the at least one model, the at least one gesture based on the provided CSI.

15.	(Currently Amended) The playback device of claim 14, wherein each portion of the plurality of portions of the wireless channel are subcarriers of the wireless channel.

16.	(Previously Presented) The playback device of claim 14, wherein the CSI comprises In-phase and Quadrature component data for each subcarrier of the wireless channel.

17.	(Previously Presented) The playback device of claim 14, wherein the at least one model comprises one of a convolutional neural network (CNN) or a recurrent neural network (RNN). 

18.	(Previously Presented) The playback device of claim 14, wherein the program instructions that are executable by the one or more processors such that the playback device is configured to determine whether at least one gesture is performed further comprise program instructions that are executable by the one or more processors such that the playback device is configured to determine whether the set of individuals performs at least one of sitting down, standing up, walking parallel to a link, reading out loud, shaking one’s head, nodding one’s head, or moving one’s hand from side to side.

19.	(Currently Amended) The playback device of claim 14, further comprising program instructions that are executable by the one or more processors such that the playback device is configured to modify parameters of at least one of the plurality of playback devices based on the determined at least one gesture.

20.	(Previously Presented) The playback device of claim 19, wherein the parameters comprise at least one of a volume, a balance, or a fade.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of  Tian and Corbin fail to disclose
          1. A playback device comprising: 
a wireless network interface configured to facilitate communication over at least one data network;
one or more processors;
one or more non-transitory computer-readable media; and
program instructions stored on the one or more non-transitory computer-readable media that are executable by the one or more processors such that the playback device is configured to:
during synchronous playback of media content by a plurality of playback devices including the playback device, receive wireless signal strength data for signals transmitted along signal paths between at least some of the plurality of playback devices transmitting in a wireless channel;
determine a first signal strength for each of a plurality of portions of the wireless channel, wherein a width of each portion in the plurality of portions is less than half of a width of the wireless channel;
for each of the signal paths between at least some of the plurality of playback devices, calculate a difference in the determined first signal strength from a second signal strength for each of [[the]]a plurality of subcarriers; and
determine, based on the calculated differences, a state for a set of one or more individuals in a region between the plurality of playback devices.
    13. A playback device comprising:
a wireless network interface configured to facilitate communication over at least one data network;
one or more processors;
one or more non-transitory computer-readable media; and
program instructions stored on the one or more non-transitory computer-readable media that are executable by the one or more processors such that the playback device is configured to:
during synchronous playback of media content by a plurality of playback devices including the playback device, receive wireless signal data for first and second signals transmitted along each of a set of signal paths between at least some of the plurality of playback devices transmitting on a wireless channel; and
for each signal path of the set of signal paths:
determine signal strengths based on the received wireless signal data for each of a set of portions of the wireless channel for each of the first and second signals, wherein a width of each portion of the set of portions is less than half of a width of the wireless channel; [[and]]
calculate a difference, between the first and second signals, in the determined signal strengths for each portion of the set of portions; 
determine, based on the calculated differences for the set of portions for the set of signal paths, a state for a set of individuals in a region between the plurality of playback devices; and
cause a state variable of at least one playback device of the plurality of playback devices to be modified based on the determined state.

     14.	 A playback device comprising:
a wireless network interface configured to facilitate communication over at least one data network;
one or more processors;
one or more non-transitory computer-readable media; and
program instructions stored on the one or more non-transitory computer-readable media that are executable by the one or more processors such that the playback device is configured to:
during synchronous playback of media content by a plurality of playback devices including the playback device, receive wireless signal data for signals transmitted along signal paths between at least some of the plurality of playback devices transmitting on a wireless channel;
based on the wireless signal data, determine channel state information (CSI) indicative of a state of the wireless channel along at least one of the signal paths; and
determine whether at least one gesture is performed by a set of one or more individuals in a region between the plurality of playback devices at least in part by:
providing, to at least one model, the determined CSI for [[the]]a plurality of portions of the wireless channel along the at least one of the signal paths; and
determining, using the at least one model, the at least one gesture based on the provided CSI.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416